Citation Nr: 0734669	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-27 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus type II, to include as secondary to Agent Orange 
exposure.  

2.  Entitlement to service connection for claimed Charcot 
foot, to include as secondary to diabetes mellitus type II.  

3.  Entitlement to service connection for claimed heart 
disease with congestive heart failure, to include as 
secondary to diabetes mellitus type II.  

4.  Entitlement to service connection for the claimed 
residuals of heart bypass surgery, to include as secondary to 
diabetes mellitus type II.  

5.  Entitlement to service connection for a claimed lung 
condition, to include as secondary to asbestos exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958, and from January 1961 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 2005 rating decisions 
of the RO.  

In September 2007, the veteran, accompanied by his 
representative, testified at a videoconference hearing before 
the undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

The issue of service connection for a lung condition is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam during the Vietnam era or otherwise to have been 
exposed to herbicides, including Agent Orange, during his 
extensive period of active service.  

2.  The currently demonstrated diabetes mellitus with 
neuropathy, Charcot neuropathy of the feet, coronary artery 
disease, and status post coronary artery bypass graft with 
history of congestive heart failure, are shown to be due to 
the exposure to herbicides, such as Agent Orange, or other 
event or incident of the veteran's period of active service.  



CONCLUSIONS OF LAW

The veteran is not shown to have disability manifested 
diabetes mellitus with neuropathy, Charcot neuropathy of the 
feet or coronary artery disease status post coronary artery 
bypass graft with history of congestive heart failure that is 
due to disease or injury that was incurred in or aggravated 
by active service, nor may any be presumed to have been 
incurred in the veteran's period f active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March and July 2005, and June 
2006, the veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims.  The 
veteran was also generally informed that he should send to VA 
evidence in his possession that pertains to the claims and 
advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   

In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, the veteran's 
testimony before the Board, and statements, to include buddy 
statements, submitted by the veteran and his representative 
in support of his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  



II.  Analysis

In this case, the veteran seeks VA compensation benefits for 
diabetes mellitus type II, to include as secondary to Agent 
Orange exposure, and for Charcot foot, heart disease with 
congestive heart failure, and residuals of heart bypass 
surgery, each to include as secondary to diabetes mellitus 
type II.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as diabetes mellitus, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.   Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  And if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  

After a careful review of the lay and medical evidence, the 
Board concludes that the weight of the evidence is against 
the veteran's claims.  

First, the Board notes that the veteran's service records do 
not serve to establish that the veteran had in-country 
service in the Republic of Vietnam.  A search request from 
the National Personnel Records Center found no evidence in 
the veteran's file to substantiate any service in the 
Republic of Vietnam.  A later inquiry to the U.S. Army and 
Joint Services Records Research Center also did not reveal 
any in-country service.  

In addition, the Board notes that the veteran testified that 
he was in Vietnam on at least two occasions in connection 
with his duties in photo intelligence with the 388 Tactical 
Fighter Wing, in Korat RTAFB, Thailand.  The veteran also 
indicated that he spent several days R&R leave in the 
Republic of Vietnam.  

The veteran, however, indicated that he did not fill out 
forms for these trips so was not sure whether there was a 
record of them.  

In support of his claims, the veteran submitted the statement 
of his former commander, the Director of Intelligence for the 
388th Tactical Fighter Wing, Korat, Thailand.  The veteran's 
former commander acknowledged that the veteran was assigned 
to Photo Intelligence in his division from January 1970 to 
January 1971, but could not recall the specifics of the 
veteran's service with the division.  

The commander indicated that, based on the veteran's explicit 
recall of events and names of specific personnel at the time, 
he had no doubt that the veteran's statements were valid.  He 
stated, however, the he could not recall any specifics about 
the veteran's TDY or his in-country R&R in Vietnam. 

Based on the foregoing, the Board finds that presumptive 
service connection for diabetes mellitus type II is not 
warranted by the evidence.  The veteran's service records 
indicate that he was stationed in Thailand, in close 
proximity to Vietnam, but there is no evidence to establish 
that he ever stepped foot in Vietnam.  While the veteran's 
former commander indicated that the veteran had good recall 
and was credible, he could not confirm the veteran's 
testimony regarding trips into Vietnam.  

Finally, there is otherwise no direct evidence to establish 
that the veteran was exposed to Agent Orange in service.  The 
veteran's claims file is silent regarding possible direct 
exposure.  

As noted above, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases, will be established 
even though there is no record of such disease during 
service.  Id.; 38 C.F.R. § 3.309(e).  

In this case, however, there is no evidence that the veteran 
served in the Republic of Vietnam or that he was otherwise 
exposed to Agent Orange.  Presumptive service connection for 
diabetes mellitus type II, and also Charcot foot, heart 
disease with congestive heart failure, and residuals of heart 
bypass surgery, each as secondary to diabetes mellitus type 
II, is therefore not available.  

Additionally, there is also no evidence that the veteran's 
diabetes mellitus, Charcot foot, heart disease with 
congestive heart failure, and residuals of heart bypass 
surgery, are directly related to his active duty service.  

The veteran's service medical records are silent for 
complaints or treatment for diabetes mellitus, Charcot 
neuropathy, or a heart condition.  And the veteran's post-
service treatment records do not indicate that the veteran 
had these conditions within one year of service, and 
otherwise do not show a connection to service.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's diabetes mellitus type 
II, Charcot foot, heart disease with congestive heart 
failure, and residuals of heart bypass surgery were caused by 
his military service, to include exposure to Agent Orange.  
Service connection will be granted to a veteran who develops 
diabetes mellitus or a heart condition in service or within 
one year of service.  38 C.F.R. § 3.303, 3.307, 3.309.  

Here, the evidence does not show that the veteran was found 
to have diabetes mellitus or a heart condition in service or 
within one year after service.  And the veteran's medical 
records do not contain medical information linking his 
current conditions directly to his service or his exposure to 
Agent Orange.  

In reaching these determinations, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that the veteran has not been afforded a 
VA examination in order to address whether the veteran has 
diabetes mellitus, Charcot foot, heart disease with 
congestive heart failure, and residuals of heart bypass 
surgery, and, if so, whether such disabilities are related to 
his service.  

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  

The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains diagnoses of diabetes 
mellitus type II, Charcot foot, heart disease with congestive 
heart failure, and status post heart bypass surgery, but 
there is no medical evidence indicating that such conditions 
are related to the veteran's active duty service.  38 C.F.R. 
§ 3.159(c)(4) (2002); see also Wells v. Principi, 326 F.3d 
1381 (2003); Charles v. Principi, 16 Vet. App. 375 (2002).  
The Board therefore concludes that a VA examination of the 
veteran is not necessary in this case.  



ORDER

Service connection for diabetes mellitus type II is denied.  

Service connection for Charcot foot is denied.  

Service connection for heart disease with congestive heart 
failure is denied.  

Service connection for residuals of heart bypass surgery is 
denied.  





REMAND

A determination has been made that additional evidentiary 
development is necessary regarding the veteran's claim of 
service connection for a lung disability.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded for action as described hereinbelow.  

Here, the Board notes that the veteran has been diagnosed 
with idiopathic pulmonary fibrosis.  In his testimony before 
the Board, the veteran stated that he accidentally inhaled 
chlorobromomethane (CB), a fire retardant, while in the 
service.  He states that this event may have caused his 
current lung condition.  

In this regard, the Board notes that the veteran testified 
that he was practicing putting out fires at Columbus AFB in 
1961 when he and his crew chief were accidentally sprayed in 
the mouth, face and eyes with CB.  The veteran's service 
records indicate that the veteran had completed courses in FF 
Aircraft Crash Rescue and Fire Fighting and Aircraft Crash 
Rescue in 1962.  He also completed a Firefighting Vehicle 
Operator course in 1966.  

The veteran also submitted buddy statements in support of his 
claim.  One statement was from a fellow airman that indicated 
that he was assigned to the Columbus AFB Fire Department from 
1960 to 1963 and that the veteran was assigned to the same 
Fire Department as a hand lineman from 1961 to 1962.  

This airman indicated that, after putting out a mock aircraft 
crash fire during a training session, the veteran had removed 
his hood and was reeling in the hose.  The hose had twisted 
which caused a weak spot in the hose near the nozzle.  The 
hose broke, and the veteran was sprayed in the face with CB.  

A second statement was from veteran's crew chief of the Crew 
Chief of the Aircraft crash and rescue Fire Engine.  The crew 
chief stated that the veteran was assigned to his crew as a 
hand lineman for several months between 1960 and 1962.  The 
crew chief indicated that they used a fire extinguishing 
agent known as chlorobromomethane to put out fires and that, 
after a drill one day, the veteran had begun to rewind the CB 
line onto the reel when the hose burst spraying the agent 
onto the veteran and himself.  They immediately rinsed the 
agent from their faces and eyes with one of the water hoses 
from the fire truck, and then were taken to the hospital for 
further rinsing and treatment.  

The veteran has not been afforded a VA examination in order 
to determine whether his lung condition had its onset in 
service.  

Based on the foregoing, the Board finds that the veteran 
should be afforded a VA examination in connection with his 
claim.  38 U.S.C.A. § 5103A (d).  

Prior to affording a VA examination, the RO should contact 
the veteran and his representative and request that he 
identify all VA and non-VA health care providers, other than 
those already associated with the veteran's claims file, that 
treated the veteran since service for a lung condition.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

Accordingly, this remaining issue is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
his representative and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims file 
that treated the veteran since service 
for a lung condition.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  
If the veteran believes that all relevant 
medical records have been obtained, ask 
that he notify the VA that there is no 
more evidence to submit in order to 
prevent further delay in the adjudication 
of his claim.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination in 
order to determine the nature and 
etiology of any lung disability found to 
be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.   The examiner should 
offer an opinion as to whether it is at 
least as likely as not that that any 
documented lung disability had its onset 
in service or is related to any event in 
service.  In this regard, the examiner is 
specifically asked to comment on the 
veteran's testimony and lay statements 
indicating that the veteran was sprayed 
in the face and mouth with 
chlorobromomethane in 1961.  

The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  The examiner should 
provide complete rationale for all 
conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.  

3.  After the completion of any indicated 
additional development, the RO should re-
adjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and provided an opportunity to 
respond. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


